              IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHERIE CARTAGENA,                   :
                                    :   CIVIL ACTION
         Plaintiff,                 :   NO. 17-3461
                                    :
    v.                              :
                                    :
TEMPLE UNIVERSITY HOSPITAL, INC.,   :
                                    :
         Defendant.                 :

                            O R D E R


         AND NOW this 27th day of June, 2019, upon

consideration of Defendant’s motions for summary judgment (ECF

Nos. 12 & 15) and Plaintiff’s cross-motion for partial summary

judgment (ECF No. 13), and the responses and replies thereto,

and for the reasons stated in the accompanying memorandum, it is

hereby ORDERED that Defendant’s motions are GRANTED and

Plaintiff’s motion is DENIED.



         AND IT IS SO ORDERED.



                         /s/ Eduardo C. Robreno
                         EDUARDO C. ROBRENO,    J.
